Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered. Applicant has amended Claim 1 to require the first common layer be “provided over and in contact with” the first electrode. Applicant alleges that Cho’s first common layer is not in contact with the first electrode as there is an intervening layer. However, the claim does not require direct contact, it simply requires contact. In order to provide compact prosecution, Examiner has provided a rejection below in view of the desired configuration, i.e. direct contact, however, Applicant is advised to amend the claim to reflect “direct contact” so as to properly capture the desired configuration. 

Examiner notes, there are no new references provided in the new grounds of rejection, however, Martinson is now cited to teach the direct contact between layers desired by Applicant. Applicant’s arguments against Martinson in the RCE filed October 12, 2021 are directed to replacing layers within Cho with layers from Martinson therefore are moot as they are not directed to the combination as presented below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170040560 by Martinson et al (hereinafter Martinson) in view of US 20170194102 by Huang et al (hereinafter Huang), US 20150122314 by Snaith et al (hereinafter Snaith) and WO 2015167229 by Cho et al (hereinafter Cho). 

Regarding Claim 1, Martinson discloses an organic-inorganic solar cell comprising a first electrode (301 Fig. 3 [0072] teaching the claimed “a first electrode”), a first metal oxide disposed over and in contact with the first electrode being formed of nickel oxide (304 Fig. 3 [0073] teaching the claimed “a first common layer comprising a first metal oxide comprising Ni oxide or Cu oxide provided over and in contact with the first electrode”), a perovskite light absorber (306 Fig. 3 [0074] teaching the claimed “a light absorbing layer provided over and in contact with the first common layer, the light absorbing layer comprising a compound having a perovskite structure”), a second metal oxide formed on and in contact with the perovskite layer wherein the second metal oxide may be formed of zinc oxide (308 Fig. 3 [0072], [0081] teaching the claimed “a second common layer comprising a second metal oxide comprising Zn oxide or Sn oxide provided over and in contact with the light absorbing layer”), a hole transport layer formed on and in contact with the second metal oxide (310 Fig. 3 [0082]  teaching the claimed “a third common layer provided over the second common layer”) and a second electrode (312 Fig. 3 [0082] teaching the claimed “and a second electrode provided over and in contact with the third common layer”). 

Martinson fails to disclose the hole transport material being fullerene. 

However, Huang discloses using either spiro-MeOTAD or fullerene as a hole transport layer in a perovskite cell ([0014] teaching the claimed “the third common layer comprises a fullerene derivative”). Therefore, a skilled artisan would appreciate any known material can be used to form the hole transport layer in Cho’s cell, including fullerene, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Modified Martinson fails to disclose the oxides being nanoparticulate. 

However, Snaith discloses when using aluminum oxide and titanium oxide in perovskite solar cells, it is routine and conventional to use nanoparticulate oxides ([0010], [0046]-[0050] and [0416] teaching the claimed nanoparticle first and second metal oxides). 

Therefore, it would have been obvious to a skilled artisan to use mesoporous nanoparticulate metal oxides when forming the metal oxides in modified Martinson’s perovskite solar cell, as taught by Snaith, as use of such materials are routine and conventional in the art and would result in a reasonable expectation of success. 

Modified Martinson discloses the perovskite includes a compound of ABY3-xZ-x wherein A is methyl ammonium, B is Pb or Sn, Y is I, Cl or Br and Z is I, Cl or Br and x is 0, 1, 2 or 3 ([0074]-[0079]) thereby not disclosing two separate perovskite structures mixed together in a single layer. 

However, Cho discloses a perovskite cell wherein the perovskite absorber may be a bilayer of two separate perovskites having the formulas RMX3 and R’M’X’3 wherein R may be for example, NH4 or 4, R’ may be for example, HC(NH2)2 ,  M may be a divalent metal cation such as lead, M’ may be divalent cation such as lead, X may be a halogen and X’ may be a halogen, n is 1-9, and wherein the two formulas must be different from each other ([259-288]) teaching the claimed requirements of instant Formula II except the layers are not disclosed as a single pervoskite layer. 

Additionally, case law holds that the combination of two elements to a single, integral component is prima facie obvious (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) therefore, a skilled artisan would appreciate the two perovskite layers disclosed by Cho could be formed as a single perovskite layer, thereby rendering obvious Formula 2. 

Furthermore, Snaith recognizes the use of mixed perovskites in a single light absorbing layer, thereby supporting the Office’s position that use of a single, mixed perovskite layer in Cho would be an obvious modification (Snaith [0100]). 

Therefore, in combination, modified Martinson discloses a single pervoskite layer exhibiting the claimed formula. 

Regarding Claim 11, modified Martinson discloses the fullerene may be PCBM (Huang [0014] teaching the claimed “wherein the fullerene derivative is PCBM”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721